t c summary opinion united_states tax_court erica l alvarado petitioner and thomas j sziszak ii f k a thomas j morrissey intervenor v commissioner of internal revenue respondent docket no 18678-11s filed date erica l alvarado pro_se thomas j sziszak ii pro_se bryan j dotson for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability for with respect to a federal_income_tax return she filed with her former spouse the issues presented for consideration are whether petitioner is entitled to relief under sec_6015 c or f all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in texas when the petition was filed petitioner and thomas j sziszak ii were married on date during their marriage petitioner worked as an athletic trainer for the el paso independent school district after leaving the u s army in mr sziszak worked for the new mexico state police department and the dona ana county sheriff’s department until around or thereafter mr sziszak became a full-time_student he was a full-time_student in sometime in the fall of petitioner and mr sziszak decided to separate mr sziszak needed money to move out of their home and decided to withdraw his retirement benefits from the public employees retirement association of new mexico in order for mr sziszak to withdraw the funds both he and petitioner had to sign and have notarized a termination notice mr sziszak told petitioner she needed to sign the termination notice because he could not move out without the funds from his retirement account although she does not recall signing it petitioner’s signature is on the termination notice both petitioner and mr sziszak signed the termination notice and had it notarized on date after receiving dollar_figure from his retirement account petitioner moved out of the home sometime in date petitioner did not receive any of the proceeds from the termination of mr sziszak’s retirement account petitioner and mr sziszak divorced on date the divorce decree does not mention mr sziszak’s retirement account or address who is responsible for paying any_tax deficiency for also on date petitioner and mr sziszak filed their joint federal_income_tax return for the dollar_figure mr sziszak received from the termination of his retirement account was not reported on the tax_return which reported only wages petitioner earned petitioner and mr sziszak reported a dollar_figure overpayment_of_tax on the return on date the internal_revenue_service irs refunded the entire amount of the overpayment by direct deposit into an account petitioner owned that same day petitioner issued a check to mr sziszak for dollar_figure pursuant to their verbal agreement regarding the refund in a notice_of_deficiency dated date the irs determined that petitioner and mr sziszak were jointly liable for dollar_figure of tax on date petitioner filed with the irs form_8857 request for innocent spouse relief on date the irs issued petitioner a notice_of_determination denying her request for innocent spouse relief because it determined that she knew or had reason to know of the understatement she failed to show it would be unfair to hold her responsible and she benefited from the tax_refund in the form of refundable credits petitioner contested that notice_of_determination in a petition filed date on date mr sziszak filed a notice of intervention and was added as a party to this case after the taxable_year petitioner has complied with all income_tax laws in his pretrial memorandum and at trial respondent conceded that petitioner did not receive a tax_benefit from refundable credits because the amount withheld from her wages exceeded the amount of refunded credits discussion married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing the return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 pursuant to sec_6015 however a taxpayer may seek relief from joint liability petitioner contends she is entitled to relief from joint_and_several_liability pursuant to sec_6015 c or f to qualify for relief pursuant to sec_6015 the requesting spouse must establish that a joint_return was filed there was an understatement_of_tax attributable to erroneous items of the nonrequesting spouse at the time of signing the return the spouse seeking relief did not know and had no reason to know of the understatement the requesting spouse sought relief within two years of the first collection activity relating to the liability and taking into account all the facts and circumstances it is inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to the understatement sec_6015 sec_6015 permits a requesting spouse to seek relief from joint_and_several_liability and elect to allocate a deficiency to a nonrequesting spouse if the following conditions are met a joint_return was filed at the time of the election the requesting spouse was separated or divorced from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief the requesting spouse sought relief within two years of the first collection activity relating to the liability and the requesting spouse did not have actual knowledge at the time of signing the joint_return of the item giving rise to the deficiency sec_6015 petitioner did not receive any of the proceeds from the termination of mr sziszak’s retirement account she did however sign and have notarized the termination notice after mr sziszak told her he needed to withdraw the funds in his retirement account in order to afford to move out of their martial home thus petitioner had reason to know of the understatement and had actual knowledge of the item ie mr sziszak’s termination of his retirement account that gave rise to the deficiency see 115_tc_183 stating that the knowledge standard for purpose of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency aff’d 282_f3d_326 5th cir accordingly petitioner is not entitled to relief from the liability pursuant to sec_6015 or c petitioner contends in the alternative that she is entitled to relief pursuant to sec_6015 sec_6015 permits relief from joint_and_several_liability if it would be inequitable to hold the individual liable for any unpaid tax or deficiency sec_6015 under sec_6015 the secretary may grant equitable relief to a requesting spouse on the basis of all the facts and circumstances id petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a 132_tc_203 119_tc_306 aff’d 101_fedappx_34 6th cir this court has jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 see sec_6015 we apply a de novo standard of review as well as a de novo scope of review see porter v commissioner t c pincite revproc_2003_61 sec_4 2003_2_cb_296 provides a list of nonexclusive factors that the commissioner may weigh in making his on date the commissioner issued notice_2012_8 2012_4_irb_309 announcing a proposed revenue_procedure updating revproc_2003_61 2003_2_cb_296 that proposed revenue_procedure if finalized will revise the factors that the irs will use to evaluate requests for equitable relief under sec_6015 in sriram v commissioner tcmemo_2012_91 slip op pincite n we stated that we would continue to apply the factors in revproc_2003_61 2003_2_cb_296 in view of the fact that the proposed revenue_procedure is not final and because the comment period under the notice only recently closed see also yosinski v commissioner tcmemo_2012_195 continuing to apply revproc_2003_61 supra deihl v commissioner tcmemo_2012_176 same determination relating to innocent spouse relief including marital status economic hardship knowledge or reason to know the nonrequesting spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health we find two factors knowledge and economic hardship weigh against relief as we concluded supra petitioner had reason to know of the understatement because she signed and had notarized the termination and mr sziszak told her she was signing it so he could get access to the funds we also find that the economic hardship factor weighs against relief because petitioner failed to show that she would suffer economic hardship if denied relief from joint_and_several_liability however three factors weigh in favor of relief at the time of her request petitioner was divorced from mr sziszak she derived no significant benefit from use of the funds giving rise to the deficiency furthermore petitioner ha sec_3 we note that under notice_2012_8 sec_4 b i r b pincite the economic hardship factor should be considered neutral where denying relief from joint_and_several_liability will not result in economic hardship to the requesting spouse respondent argues the significant benefit factor is neutral however respondent is applying the proposed revenue_procedure in notice_2012_8 supra the court when applying the factors in revproc_2003_61 supra has found this continued complied with all income_tax laws for the taxable years following her divorce from mr sziszak the remaining three factors abuse legal_obligation and mental or physical health are neutral of the factors listed in revproc_2003_61 sec_4 three favor relief three are neutral and two weigh against relief after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the tax_liability which is attributable to mr sziszak’s withdrawal of his retirement_funds accordingly she is entitled to relief pursuant to sec_6015 for to reflect the foregoing decision will be entered for petitioner continued factor to weigh against relief when the requesting spouse has not received a significant benefit beyond normal support 132_tc_203 see also williamson v commissioner tcmemo_2013_78
